



Exhibit 10.3






AMENDMENT NO. 1 TO STOCK OPTION AGREEMENT
UNDER THE
ENVISTA HOLDINGS CORPORATION 2019 OMNIBUS INCENTIVE PLAN


THIS AMENDMENT NO. 1 TO STOCK OPTION AGREEMENT UNDER THE ENVISTA HOLDINGS
CORPORATION 2019 OMNIBUS INCENTIVE PLAN (this “Amendment”) is entered into as of
November 4, 2020, by and between Envista Holdings Corporation, a Delaware
corporation (the “Company”), and [______________] (the “Participant”).
WHEREAS, the Company and the Participant entered into that certain Stock Option
Agreement, dated as of [_________________] (the “Agreement”); and
WHEREAS, the Company and the Participant (collectively, the “Parties”) desire to
enter into this Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and agreed, the Parties agree as follows:
1.Unless otherwise defined herein, all capitalized terms used in this Amendment
shall have the same meaning given to them in the Agreement.
2.Section 5(i) of the Agreement is hereby amended to delete the provision in its
entirety and to substitute the following provision in lieu thereof:
(i)    Substantial Corporate Change. Notwithstanding any other provision in this
Agreement to the contrary, in the event (x) a Substantial Corporate Change
occurs, (y) the Options are effectively assumed or continued by the surviving or
acquiring corporation in such Substantial Corporate Change (as determined by the
Board or the Committee), and (z) the Participant is terminated without Gross
Misconduct or, if the Participant participates in the Envista Holdings
Corporation Severance and Change in Control Plan, the Participant is terminated
due to an “Involuntary Termination” or “Good Reason Resignation” (as defined in
the Severance and Change in Control Plan), in each case within 24 months
following the Substantial Corporate Change, then the following provisions shall
apply to any Options which have not previously terminated or expired:


(1)
any unvested Options held by the Participant shall vest in full as of the
Participant’s termination date; and



(2)
all Options may be exercised until the earlier of (i) the fifth anniversary of
the Participant’s termination date and (ii) the expiration date of the Options
under the Agreement.



3.Section 7(a) of the Agreement is hereby amended by adding the following
provision at the end of the last sentence of such Section 7(a):
; provided, however, that the Company shall not make any change that would alter
the rights of the Participant under Section 5(i) of the Agreement.
4.Except to the extent amended hereby, the Agreement shall remain in full force
and effect.
5.This Amendment may be executed in any number of counterparts, each of which
shall constitute an original document. Electronic signatures, whether by fax,
e-mail, or other electronic means, shall be treated as original signatures.





--------------------------------------------------------------------------------





[If the Amendment is signed in paper form, execute the following:]
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
written above.
COMPANY:
ENVISTA HOLDINGS CORPORATION
By:     _____________                        
Name:
______________                    

Title:
______________                    



PARTICIPANT:
______________________







